Title: To Thomas Jefferson from Nathaniel Cutting, 5 July 1806
From: Cutting, Nathaniel
To: Jefferson, Thomas


                        
                            Sir,
                            Washington City, July 5th. 1806.
                        
                        As you have been pleased to express your approbation of my new process for Ropemaking, and are desirous to
                            know upon what conditions I will cede the privilege of using such of my machinery as may be conveniently employed on board
                            the Ships of War of the United States,—I shall now proceed to make you some propositions upon that subject:—but I beg your
                            permission to state a few preliminary observations.—
                        I flatter myself that the lapse of years since I have had the honor to be personally known to you, has not
                            been marked by anything that rendered me unworthy of those humble stations which I have heretofore occupied in public
                            Service.
                        You, Sir, who have long had an important share in the Administration of the Government of the United States
                            under their present Constitution, can bear witness that I have never solicited extraordinary compensation for services and
                            expences of a Public nature, whether contemplated previous to their being performed and incurred, or not; and that I have
                            never asked any public employment, though I have taken occasion to offer the exercise of my humble
                            talents in my Country’s service.—
                        But an opportunity now presents where a reciprocity of interest seems to warrant my requesting from you an
                            appointment under Government, which, at the same time that it will furnish me an occasion to utilize my talents for public
                            benefit,—will afford me compensation for the Privilege that I propose to cede to the Naval
                            Department.
                        I take it for granted that in compliance with the known wishes of a numerous and respectable proportion of
                            American Citizens, the Naval Establishment of the United States will be continued,—and of course that the organization of
                            that Department of the General Government will soon be completed upon a scale commensurate to the Political Character,
                            Geographical position and Disposable Resources of our Country.—
                        In making this definitive arrangement, the Sage Administrators and Legislators of the United States will
                            doubtless improve the advantage of selecting from the systems and usages of the Maritime Powers of
                            Europe, such parts as may be beneficially adopted into the Constitution of the American Military
                            Marine.
                        I presume it will be allowed on all hands that among the Regulations and Institutions of the British
                            Admiralty, we shall find many things worthy of imitation and peculiarly well-adapted both to the progress and perfection
                            of a National Marine Establishment.
                        There is one Post, or Office, of great utility, established in the British Admiralty system, which I believe
                            is not yet introduced into that of the United States.—It is that of “Surveyor General of the
                            Admiralty.”—The Gentleman who filled that office at the time I
                            was last in England, was a Mr. Bentham;—who, as I was informed, was bred a Carpenter,—became an
                            Inventor of ingenious machinery for divers purposes,—attracted the notice of Majesty,—was introduced into public service
                            in the quality of a Civil Engineer,—and at length attained the
                            honorable Station of “Surveyor General of the Admiralty.”—He is now stiled “General Bentham”;—I
                            presume this Title refers to his rank in the Corps of Engineers.—
                        I shall not pretend to be thoroughly acquainted with the extent of his attributes or authority.—I am informed
                            that part of the Duties attached to his Office consists in introducing into the Naval Department every useful combination
                            of the mechanical powers whether applicable to the Dock-Yards or Ships; whether they regard the manufacture of Masts,
                            Cordage, SailCloth, Carriages for Artillery, or other branches of Furniture less important. His attributes extend also to
                            the erection and repairs of all the appropriate buildings; and his Superintendance in those matters is not confined to any
                            one point of the Realm, but extends generally to every Naval Arsenal and Ship of War in Great Britain. I understand that
                            he has engaged one of the Patentees of the improved method of making Cordage as practiced in England, to establish his
                            machinery for Government accompts adding to it some improvements of his own with respect to the Building and Moving powers. An annual Salary of Two
                                Thousand pounds sterling is attached to his office.—
                   I hope you will not charge me with too much presumption
                            in aspiring to occupy a similar Station in the Naval Department of the United States.—I presume you recollect that in
                            early life I embraced the profession of a Mariner: I confess I still cherish a predilection in favor of everything that
                            bears a relation to it, and wish to see our National Institutions in this line carried to the highest degree of
                            perfection. It is in the Naval Department that I think my humble talents might be most usefully employed.—In soliciting
                            this appointment, I do not extend my views to an enormous Salary. I know that neither the Republican habits of the
                            Country, nor the actual State of our Rising Navy, warrant the expectation of a Salary equal to the British Establishment;
                            nor, perhaps, adequate to the Services to be performed:—but still it must be considered that, agreably to an old
                                adage,—“the Labourer is worthy of his hire.” I shall therefore take the liberty of mentioning a
                            Salary to be attached to the Office of Surveyor General of the Marine of the United States,”—which
                            will probably only meet the expences necessitated by its Duties,—and perhaps may not be competent even to that object, whenever this Servant of the Republic shall be obliged to make excursions on Public Service to remote parts of the
                            Union—The annual Salary at lowest ought to be Three Thousand five hundred
                            dollars—In proposing this Sum, I have a view rather to the permanence of the office,—and of course to the
                            compensation to be made to any Successor in it than to my own immediate pretensions or necessities:—because my intentions
                      are to give the United States a “quid pro quo” in the first
                            instance.
                        That is to say,—on the condition that you view the utility of the Office in question in the same point of
                            light that I do, and think proper to honor me with the appointment
                            to it,—I will in return cede to the United States the right of
                            constructing and using on board their Ships all such machinery to which I have, or may hereafter acquire, an exclusive right,—as well that which
                                may be found useful for laying Cordage,—as such as may be
                            adopted to any other purpose.—It will also become my duty to be vigilant in discovering and  in appropriating for the use of the Navy Yards and Ships of the United States whatever may be
                            advantageous to them either under the heads of “Architecture,”—or
                            “Mechanics.”—
                        Where any discovery or invention that may be useful in the Naval Department, is patented, it is understood that the Government must in justice make compensation to the Proprietor for the
                            application of it to the public service. Of this nature is my “complete system of mechanical ropemaking.” I expect that the premium to be agreed upon between the
                            Secretary of the Navy and [yourself.—I f
                            Right in
                             p
                            ess as it regards the manufacture of Ropeyarns and
                                all sorts and sizes of Cordage, shall always be considered as a thing totally separate and distinct from the
                            particular Machines that are to be furnished to every Ship of War for the purpose of laying Cordage on
                                Board Ship, up to a certain size, to supply the current expenditure while the Ship may be in actual Service.—the
                            saving that would result to the Public from this measure cannot be easily estimated;—but it must be very considerable.—In
                            the first place,—this supply being produced by the aid of hands whose labour belongs to the United
                                States, the amount of the pecuniary consideration that would otherwise be paid to the Ropemaker for his manual
                            labour and his profits upon the Capital he employs in the Supply, is, in effect, clear gain to the
                            State.—In the 2d. place,—the improved quality of the Cordage thus produced, presents a very considerable economy, or, in other words, a gain,—which will be found the more
                            advantageous as it relates not only to the quantity of real expenditure,—but
                            to relieving the Masts and Yards from the pressure of a superfluous weight,—and to facilitating the manœuvres of the Ship.—Having no fixt data for this calculation, I cannot pretend to be
                            accurate in valuing these benefits at the Sum of one thousand dollars per annum for each and every
                            Ship of War in actual service.
                        It must be remembered that so much Cordage as the Sailors should thus manufacture on Ship-board, would
                            proportionally diminish the premium I ought to gain upon that
                            quantity if manufactured by my process elsewhere.—
                        From this view of the subject, then, it appears that in granting the free use of my machines to the Ships
                            of War of the United States, the Salary which I propose to be attached to the office of “Surveyor General of the
                            Marine,”—say, $.3,500. ought to be considered as but a partial equivalent for the cession of
                                my Rights:—But such is my desire to render myself useful “in my
                            day and veneration,” that I will chearfully wave any claim to a greater pecuniary compensation, so far as respects the appointment which I solicit; considering
                                that Salary as being nearly adequate to the expences inevitably attached to it.
                        Thus, Sir, I have taken the liberty of stating to you explicitly my propositions. If they prove agreable to
                            you, I shall be happy to devote my time and talents, so far as
                            requisite, to the public service; and shall immediately take measures for establishing my permanent residence near the
                            seat of Government.
                        The private business that recently called me to the City of Washington, I hope will not detain me here many
                            days longer.—Allow me,—therefore, Sir, to beg you will be so good as to take the Subject of my foregoing letter into your
                            Sage consideration as early as your important avocations will permit.
                        I have one other favor to ask of you;—that is,—that whatever your decision may be with respect to my
                            present application, you will still continue to honor me with that place in your good opinion and amity which I ever have
                            been, and ever shall be, ambitious to deserve.
                        I pray you Sir, to accept the sincere hommage of my highest respect and consideration.—
                        
                        
                            Nat. Cutting.
                            —Seven Buildings Ave. 6.—
                        
                        
                     Enclosure
                                                
                            Prelimary Notes.
                        On the Supposition that the Machinery should be constructed by Mechanicians actually in the service of
                                Government, the whole assortment might be completed in six months; and would no doubt come cheaper than if made by
                                private enterprize.
                     —As the operation of manufacturing Cordage by the aid of this machinery, does not require a long
                                Apprentisship,—it would only be necessary to engage two men who are already acquainted with the principles of
                                Ropemaking as that art is now generally practiced;—one of these should act in quality of Director of
                                    the works,—and the other as Assistant-Director; because it is supposable that there
                                would always be two or more distinct operations going on at the same time, and probably in different apartments.—Being
                                previously acquainted with the theory of Ropemaking, they would very soon acquire a competent
                                knowledge of the practical part of this new process to become expert managers.—
                     The remaining part of the 
                                    manual labour necessary
                                 might be furnished by men attached to the Service of the Navy Yard
                                for other purposes.—A certain number of Seamen or Marines might assist
                                occasionally, and thus acquire a competent knowledge of the business to become expert workmen with those machines destined to manufacture Cordage on Ship-board.—
                     But in order to keep the manufactory in useful activity, it will be best to engage five
                                    men specifically for this employ,—whose Wages & rations might possibly be ⅔ of a dollar per day,—or
                                say, 250 dollars per annum each.
                     For the Spinning of Ropeyarns, it would be best to employ Women or Girls
                                at a yearly Stipend.—I imagine that the highest average of their Wages might be about Sixty dollars per
                                    annum.—
                            In estimating the quantity of merchandize they would produce, I compute 300 working-days in the year.—
                     
                        
                           
                              Dr.—Estimate of the advantages that would probably result from the establishment of a mechanical
                                Ropemanufactory in the Navy Yard per accompt of the U.S.A.—Cr.
                           
                           
                              Suppose the machinery should cost, $7.500.—
                              
                              
                              
                              
                           
                           
                              one year’s Interest on that Sum, à 6 per Ct.
                              
                              $
                              450.
                              —
                           
                           
                              Steam-Engine, or other Power,—Interest on the Capital employed therein,
                              $400.—
                              }
                              1,000.
                              —
                           
                           
                              —Daily expence of ditto, during 300 days,
                              $600.—
                           
                           
                              —Salary of Manager, or Director,
                              $1200.—
                              
                              
                              
                           
                           
                              —Ditto,—Assistant do:
                              800.—
                              
                              
                              
                           
                           
                              —Ditto, 5 Labourers à 250 dolls. ea:
                              1250.—
                              
                              
                              
                           
                           
                              —Ditto, one Boy,
                              250.—
                              
                              
                              
                           
                           
                              —Ditto,—20 Women, or Girls,—à 60 dolls. per annm
                              1200. 
                              
                              
                              4,700.
                              —
                           
                           
                              Annual Expence of the Establishment,
                              
                              
                              6,150.
                              —
                           
                           
                              N.B. Agreably to the observation of the Secretary of the Navy, I will
                                suppose that the Demand of Cordage for Public Service, should not be sufficient to keep the manufactory fully
                                employed; yet to ensure an adequate supply, the Establishment ought to be kept upon the footing
                                abovestated.—Suppose that only one hundred Tons of Hemp should be worked up within the year:—
                              
                              
                           
                           
                              —Purchase of 2000 quintals of foreign Hemp at $.12 per quintal,
                              $24,000.
                              
                              
                              
                           
                           
                              —ditto,—300 barrels of Tar, à 3 dolls: per ℔,
                              900.
                              
                              
                              
                           
                           
                              —Grease, or Oil,
                              250.
                              
                              25,150.
                              
                           
                           
                              —Premium for Patent Rights, computed at the rate
                                of $.2.25 for each 100 ℔. weight of Cordage thus produced:
                              
                              
                           
                           
                              —say on 2590 Cwt.,—as per Contra, amounts to
                              
                              5,827.
                              50
                           
                           
                              
                              
                              $
                              37,127.
                              50
                           
                           
                              —After all the deductions abovestated,—(which I believe in my conscience are much greater than will be found necessary  carried into effect,)
                              }
                              1,722.
                              50
                           
                           
                              
                                 
                              
                              
                              
                              38850.
                              
                           
                        
                     
                     One hundred Tons, or 2000 quintals,—is 224,000 pounds weight. the loss in weight on manufacturing Petersburg clean Hemp, does not exceed 5 Per Ct.—common Cordage:—but suppose we make it 50 Per Ct. finer:—
                     
                        
                           
                              
                              
                              
                              224,000 
                              ℔ 
                              Hemp as imported.
                           
                           
                              
                              
                              Loss of weight, 7½ per Ct. 
                              16,800.
                              
                              
                           
                           
                              
                              
                                 Ropeyarns,
                              
                                 net weight,
                              207,200 
                              ℔
                              
                           
                           
                              
                              the due proportion of Tar which ought to enter into the composition of good Cordage has never been ascertained by any first principle:—As it is an ingredient so much cheaper than Hemp, Ropemakers who manufacture for their own profit only, have generally prescribed to themselves no other rule in the respect than to apply as much Tar as the Ropeyarn will contain without acquiring too dark a colour:—some Public Manufactories, even, have crouded in 33⅓Per Ct. of the weight of the White yarns:—but we will suppose that 
                           
                           
                              
                              25 Per Ct. is a fair proportion.—
                              207,200 
                              ℔. 
                              White yarns.
                           
                           
                              
                              
                              
                              51,800 
                              ℔.
                              Tar
                           
                           
                              
                              —Produces, Tarred Cordage, 
                              259,000 
                              ℔. 
                              estimated at
                           
                           
                              
                              the price current in the U.S.—as it has been quoted during many months past,—15 Cents per ℔.—
                              
                           
                           
                              
                              —259000 ℔. à 15 Cents,—amounts to,
                              $.
                              38,850.—
                           
                           
                              
                              
                              
                              
                              
                              
                           
                        
                     
                     N.B. It must be remarked that in the foregoing Estimate the whole year’s expences are
                                    carried to Debit;—but the profits are not computed upon half a
                                    year’s production:—so that the profit upon any quantity of Hemp
                                worked up in the establishment over and above one hundred tons, would have no draw-back upon it
                                except the Patent premium.—But the most important consideration is that be the manufacturing
                                profit greater or less for accompt of the U.S.—they are sure of finding an economy,—(which
                                in fact is a real profit)—of from  to % 
                            
                  
                        
                    